Citation Nr: 1742495	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-03 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable initial disability rating for onychomycosis of the toenails and fingernails.


REPRESENTATION

Veteran represented by:	Timothy E. Hiller, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from November 1947 to November 1951.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for onychomycosis of the toenails and fingernails and assigned a noncompensable (0 percent) initial disability rating, effective July 27, 2010.

Additional medical evidence was submitted into the record by the Veteran's representative following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2017 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, by the Veteran or his or her representative, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  

Here, the Veteran's Substantive Appeal was submitted on February 2015 and the Veteran nor his representative have explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.  Regarding the February 2017 VA treatment record that was added into the record by the AOJ, this record does not contain any medical evidence pertaining to the issue addressed in the decision below.  As such, the record is in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to November 13, 2016, the onychomycosis of the toenails and fingernails was manifested by pain, but did not affect at least 5 percent of his entire body or exposed areas, nor did he require systemic therapy for treatment.

2.  From November 13, 2016, the onychomycosis of the toenails and fingernails has been treated with systemic corticosteroids required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to November 13, 2016, the criteria for a compensable rating for onychomycosis of the toenails and fingernails have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7804, 7806, 7813 (2016).

2.  Since November 13, 2016, the criteria for a 30 percent initial disability rating, but no higher, for onychomycosis of the toenails and fingernails have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable initial disability rating under 38 C.F.R. § 4.118, DC 7813 for his onychomycosis of the toenails and fingernails.  He seeks a higher initial disability rating.

DC 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  

DC 7800 provided ratings for disfigurement of the head, face, or neck.  As the Veteran's service-connected disability applies to her feet, DC 7800 is not applicable.  38 C.F.R. § 4.118.

Under DC 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  Scars, other than those on the head, face, or neck, that were deep or that caused limited motion warrant a 30 percent rating if the area or areas exceeded 72 sq. inches (464 sq. cm.).  A 40 percent rating is warranted for scars, other than those on the head, face, or neck, that were deep or that caused limited motion, if the area or areas exceeded 144 sq. inches (929 sq. cm.).  A 40 percent rating is the highest schedular disability rating available under this code.  Note (1) of DC 7801 stated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2016).  Note (2) associated with this DC specified that a deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area or areas exceed 144 square inches (929 sq. cm.).  A 10 percent rating is the maximum schedular rating available under DC 7802.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for a superficial unstable scar.  A 10 percent rating is the maximum schedular rating available under DC 7803.  38 C.F.R. § 4.118.

DC 7804 provides for a single maximum 10 percent disability rating where a superficial scar is painful on examination.  A Note associated with this DC specified that superficial scars are those not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Under DC 7805, the rater was instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.  

Under DC 7806, dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent disability rating.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  A 60 percent rating is the maximum schedular rating available under this Code.  38 C.F.R. § 4.118.

The United States Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the VA Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent for his onychomycosis of the toenails and fingernails since November 13, 2016.  There is evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Specifically, VA treatment notes dated since November 13, 2016, document that the Veteran was prescribed the oral medication Fluconazole by his dermatologist.  The Veteran was instructed to take the medication by mouth once a week for the treatment of his onychomycosis of the toenails and fingernails.  With 52 weeks in a year, the Veteran was required to take systemic therapy 52 days in the past year (which exceeds a 6 week period).  VA treatment notes also document that on December 12, 2016, the Fluconazole was stopped and a new oral medication (Terbinafine) was prescribed for his onychomycosis of the toenails and fingernails.  The Veteran was instructed to take the Terbinafine for 7 consecutive days per month.  

As defined by the Federal Circuit, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  Here, the Veteran was instructed to take an oral medication - that could arguably affect his body as a whole - for the treatment of his onychomycosis of the toenails and fingernails.  Thus, the Board finds that since November 13, 2016, the Veteran's onychomycosis of the toenails and fingernails required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A 30 percent initial disability rating is warranted for the onychomycosis of the toenails and fingernails since November 13, 2016.

Prior to November 13, 2016, the Board finds that a compensable disability rating is not warranted for the onychomycosis of the toenails and fingernails.  In a March 2014 medical opinion, Dr. J.N., the Veteran's private physician, stated that the Veteran had pain from the thickening of his nails.  At his May 2014 VA examination, the Veteran reported painful fingernails and toenails.  In a September 2014 medical opinion, Dr. J.N., characterized the Veteran's onychomycosis of the toenails and fingernails as severe.  In a September 2015 medical opinion, Dr. J.N. reported that the Veteran's onychomycosis of the toenails and fingernails caused pain within his toes.  Although the Veteran has painful toenails, he does not have scarring so as to award a 10 percent rating under Diagnostic Code 7804.  The most probative evidence of record does not show that his onychomycosis covers at least 5 percent of his body or over 5 percent of his exposed areas, nor was he undergoing system therapy prior to November 13, 2016.  Therefore, a compensable rating prior to that time is not warranted.  

Here, in a March 2014 medical opinion from Dr. J.N. and at the May 2014 VA examination, it was determined that the onychomycosis of the toenails and fingernails affected less than 5 percent of total body area affected.  The May 2014 VA examination also found that the onychomycosis of the toenails and fingernails affected less than 5 percent of the exposed areas affected.  

Regarding the systemic therapy, the Board notes that in a March 2014 medical opinion, Dr. J.N. stated that corticosteroids had been used to treat the Veteran's onychomycosis of the toenails and fingernails.  Subsequently, the Veteran was afforded a VA examination in May 2014.  At the examination, the Veteran stated that he had "never taken oral medicines that he knows of for the fungus."  See May 2014 examination report, page 2.  Thus, the corticosteroids the Veteran was prescribed prior to the examination were topical corticosteroids.  As stated above, the Federal Circuit found that the topical use of corticosteroids did not constitute systemic therapy under DC 7806 in most cases.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  The Federal Circuit pointed out that although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Here, there is no evidence that the Veteran was applying the topical corticosteroids to his entire body; instead, the evidence suggests that the Veteran was only applying the topical corticosteroids to the affected areas (his fingernails and toenails).  Thus, the topical corticosteroids used to treat the onychomycosis of the toenails and fingernails are not systemic therapy under DC 7806 and a higher rating prior to November 13, 2016, is not warranted.  

An initial compensable disability rating is not warranted at any time prior to November 13, 2016, for the Veteran's onychomycosis of the toenails and fingernails under DC 7806.  38 C.F.R. § 4.118.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's onychomycosis of the toenails and fingernails prior to November 13, 2016, but finds none are raised by the medical evidence.  38 C.F.R. 
§ 4.118.  The predominant disability is not a scar, so there is no rating available under DCs 7801, 7802, 7804, 7805 during this time period.  

Additionally, the Veteran is not entitled to an initial disability rating in excess of 30 percent since November 13, 2016, as the evidence does not establish that the onychomycosis of the toenails and fingernails involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In a March 2014 medical opinion from Dr. J.N. and at the May 2014 VA examination, it was determined that the onychomycosis of the toenails and fingernails affected less than 5 percent of total body area affected.  The May 2014 VA examination also found that the onychomycosis of the toenails and fingernails affected less than 5 percent of the exposed areas affected.  Thus, an initial disability rating in excess of 30 percent is not warranted at any time since November 13, 2016, for the Veteran's onychomycosis of the toenails and fingernails.  38 C.F.R. § 4.118.

Further, the Veteran's onychomycosis of the toenails and fingernails has not required constant or near-constant systemic therapy during the past 12-month period.  The Veteran was instructed to take his Fluconazole medication once a week and he was instructed to take his Terbinafine medication for 7 consecutive days per month.  Under either medication, the Veteran was not taking a systemic therapy every day or nearly every day of the month.  The Board does not find that the evidence establishes constant or near-constant systemic therapy to warrant a higher disability rating.

Thus, the Veteran is not entitled to an initial disability rating in excess of 30 percent since November 13, 2016, as the evidence does not establish that the onychomycosis of the toenails and fingernails involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's onychomycosis of the toenails and fingernails since November 13, 2016, but finds none are raised by the medical evidence.  38 C.F.R. 
§ 4.118.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain and visible infections, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations and office visits that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner and physicians have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, prior to November 13, 2016, an initial disability rating of 10 percent, but no higher, for the onychomycosis of the toenails and fingernails is warranted.  An initial disability rating of 30 percent, but no higher, is assigned since November 13, 2016.  The claim is granted in part and denied in part.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's prior representative argued that an extraschedular rating was warranted for the onychomycosis of the toenails and fingernails.  See February 2015 and September 2015 statements.  The Court has considered whether the Board has the authority to review a decision by the Director of Compensation Service (Director) that awards an extraschedular disability rating under 38 C.F.R. 
§ 3.321(b)(1) (2016).

The Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. 

Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in 38 C.F.R. § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy, the Board goes beyond mere mechanical application of the rating schedule. 

The Court also addressed what must be included in a decision by the Director, holding that "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  It is insufficient for the Director to issue a decision assigning an extraschedular rating that merely states that "an extraschedular rating of 10% is warranted."  Rather, as with a decision by the RO, a decision by the Director must "provide a statement of reasons for the decision and a summary of the evidence considered."

Here, because the schedular ratings for the Veteran's onychomycosis of the toenails and fingernails fully address his symptoms, which include mainly topical and systemic corticosteroids as treatment for his skin disorders on his fingernails and toenails and pain between his toes, referral to the VA Under Secretary for Benefits or the Director for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the onychomycosis of the toenails and fingernails with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. 
§ 4.118, DCs 7804, 7806, and 7813, which address topical and systemic therapies for a skin disorder and pain on examination.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  

Even if his symptoms prior to November 2016 presents an exceptional disability picture and are not specifically contemplated in the rating code (such as his complaints of painful toes), the most probative evidence of record does not show that his painful toes are due to his skin disorder, nor does the evidence show that his disability picture causes marked interference with employment or frequent periods of hospitalization.  

Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this case is inapplicable as the Veteran's skin disability is the sole service-connected disability.


ORDER

Prior to November 13, 2016, entitlement to a compensable rating for onychomycosis of the toenails and fingernails is denied.

Since November 13, 2016, entitlement to an initial disability rating of 30 percent, but no higher, for onychomycosis of the toenails and fingernails is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


